DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (U.S. Publication No. 2017/0005166 A1; hereinafter Park)
	With respect to claim 1, Park discloses a semiconductor device, comprising: a substrate [11] comprising a trench [24]; a first conductive pattern [25,26] disposed within the trench, the first conductive pattern having a width smaller than a width of the trench (see Figure 3E); a first spacer [L1,L2] extended along at least a portion of a side surface of the first conductive pattern and the trench; a second spacer [32] at least partially 
	With respect to claim 2, Park discloses wherein the first spacer comprises a lower spacer between the first conductive pattern and the first portion of the air spacer, and an upper spacer between the first conductive pattern and the second portion of the air spacer, wherein a width of the upper spacer of the first air spacer is less than a width of the lower spacer of the first spacer (See Figure 5D).
	With respect to claim 5, Park discloses a third spacer [32,42] spaced apart from the first spacer by the second portion of the air spacer (See Figure 5D).	With respect to claim 6, Park discloses wherein a side surface of the second spacer adjacent to the first spacer is nearer to the first conductive pattern than a side surface of the third spacer adjacent to the first spacer (see Figure 5D).
	With respect to claim 7, Park discloses wherein a lower surface of the third spacer is lower than a lower surface of the second portion of the air spacer in a direction towards the substrate (see Figure 5D; B-B’)
	With respect to claim 8, Park discloses wherein the substrate comprises an active region [19] and a device isolation film [13] defining the active region, and wherein the first conductive pattern is in contact with the active region (See Figure 5D)
	With respect to claim 9, Park discloses a second conductive pattern [15] that traverses the active region and extends in a first direction within the substrate, wherein 
	With respect to claim 10, Park discloses wherein the first spacer and the second spacer comprise silicon nitride (see ¶[0016])
	With respect to claim 11, Park discloses a contact structure [49] in contact with the substrate and spaced apart from the first conductive pattern by the first spacer, the air spacer, and the second spacer; and a capacitor structure [53] in contact with the contact structure (See ¶[0046]; see Figure 5D and Figure 2A; [125]).
	With respect to claim 12, Park discloses a semiconductor device, comprising: a substrate [11] comprising a trench [24]; a conductive pattern [25,26] disposed within the trench, the conductive pattern having a width smaller than a width of the trench (See Figure 3E); a first spacer [L1,L2] that extends along at least a portion of a side surface of the conductive pattern and the trench; a second spacer [32] at least partially filling the trench and disposed on the first spacer; and an air spacer [51] comprising a first portion between the first spacer and the second spacer and a second portion disposed on the second spacer and the first portion, wherein the first spacer comprises a lower spacer between the conductive pattern and the first portion of the air spacer and an upper spacer between the conductive pattern and the second portion of the air spacer, and wherein a width of the upper spacer of the first spacer is less than a width of the lower spacer of the first spacer (See Figure 5D)
	With respect to claim 13, Park discloses wherein a width of the second portion of the air spacer is greater than a width of the first portion of the air spacer (See Figure 5D).

	With respect to claim 15, Park discloses wherein a distance from a side surface of the upper spacer opposite to the third spacer to a side surface of the lower spacer opposite to the second spacer is different from a distance from a side surface of the third spacer opposite to the upper spacer to a side surface of the second spacer opposite to the lower spacer (see Figure 3D)
	With respect to claim 16, Park discloses wherein a bit line structure [26] of the conductive pattern extends in a first direction, and wherein the air spacer has a T shape in a cross section intersecting the first direction (see Figure 5D; A-A’ and B-B’)
	With respect to claim 17, Park discloses a semiconductor device, comprising: a substrate [11] comprising a trench [24]; a conductive pattern [25,26] disposed within the trench, the conductive pattern having a width, smaller than a width of the trench (See Figure 3E); a first spacer [L1,L2] extending along at least a portion of a side surface of the conductive pattern and the trench; and an air spacer [51] displaced from the conductive pattern by the first spacer, the air spacer extending along at least a portion of the first spacer, wherein the air spacer has a T shape in a cross section, and wherein a portion of the air spacer is formed within the trench (See Figure 5D; A-A’ and B-B’).
	With respect to claim 18, Park discloses a contact structure [49] in contact with the substrate and spaced apart from a bit line structure [26,27] of the conductive pattern by the first spacer and the air spacer (See Figure 5D).

	With respect to claim 20, Park discloses a capacitor structure [53] in contact with the landing pad on the bit line structure See ¶[0046]; see Figure 5D and Figure 2A; [125]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Publication No. 2017/0005166 A1; hereinafter Park) in view of Lin et al. (U.S. Publication No. 2020/0091309 A1; hereinafter Lin).
	With respect to claim 3, Park fails to disclose wherein the width of the upper spacer of the first spacer is 20Å or less.
	In the same field of endeavor, Lin teaches wherein the width of the upper spacer of the first spacer is 20Å or less (see ¶[0035]).	It has been held that "[W]here the general conditions of a claim are disclosed in .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Publication No. 2017/0005166 A1; hereinafter Park) in view of Lee et al. (U.S. Publication No. 2020/0075417 A1; hereinafter Lee) 
	With respect to claim 4, Park fails to disclose wherein the width of the first portion of the air spacer is 15 Å or more.	In the same field of endeavor, Lee teaches wherein the width of the first portion of the air spacer is 15 Å or more.
	It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to optimize the width of the air spacer to provide proper electric isolation of the conductive pattern (See ¶[0024]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (U.S. Patent No. 9,418,998 B2) discloses air spacers within a semiconductor device.
Kim et al. (U.S. Patent No. 9,847,278 B2) discloses air spacers within a semiconductor device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546.  The examiner can normally be reached on 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN HAN/Primary Examiner, Art Unit 2818